DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 05/14/2020.
Claims 1-30 are presented for examination.
This application claims benefit of 62/778,987 filed on 12/13/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. (US 2009/0294543) in view of Kawasaki (US 2004/0178624).
Re Claims 1, 14-15, 20, 23 and 25: Varga et al. teaches metal-containing transaction card and method of making the same, which includes a card body 1407 having a front face, a rear face, and a periphery extending between the front face and the rear face, the front face and the rear face being anodized (¶ 106-115; 125+); and a magnetic stripe 22 or a bar code arranged on the rear face 
Mosteller fails to specifically teach the front peripheral edge and the rear peripheral edge are non-square.
	Kawasaki teaches novelty business card, wherein the front peripheral edge and the rear peripheral edge are non-square (see figs.# 3, 6 & 8; ¶ 38+).
	In view of Kawasaki’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Varga et al. that the front peripheral edge and the rear peripheral edge are non-square so as to enable easier of inserting the card into a reader. Such modification would be beneficial by reducing friction of the inserted card onto the card slot. 
	Re Claims 4, 15 and 27-28: Varga et al. as modified by Kawasaki teaches a method and device, which includes a slot {herein a magnetic stripe pocket 558} configured to receive the magnetic stripe formed on the rear face of the card body, and the magnetic stripe is adhered within the slot (¶ 97+).
	Re Claims 5 and 17: Varga et al. as modified by Kawasaki teaches a method and device, further including an overlay arranged on the rear face of the card body (see fig.# 2C).
	Re Claims 6 and 18: Varga et al. as modified by Kawasaki teaches a method and device, wherein the magnetic stripe 22 is applied to an exposed face of the overlay (¶ 55+).
	Re Claim 7 and 30: Varga et al. as modified by Kawasaki teaches a method and device, wherein the magnetic stripe is integral with the overlay (¶ 59+).

Re Claim 9: Varga et al. as modified by Kawasaki teaches a method and device, wherein a hologram is integral with the overlay (¶ 41, 105+).
Re Claim 10: Varga et al. as modified by Kawasaki teaches a method and device, wherein the periphery defines a rounded edge that extends between the front face and the rear face of the card body (see fig.# 11).
Re Claim 11: The teachings of Varga et al. have been discussed above.
Varga et al. fails to specifically teach that the front peripheral edge and the rear peripheral edge are each beveled edges.
Kawasaki teaches novelty business card, wherein the front peripheral edge and the rear peripheral edge are each beveled edges (¶ 45+).
In view of Kawasaki’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Varga et al. that the front peripheral edge and the rear peripheral edge are each beveled edges so as to facilitate the introduction of the card into a slot/card reader.
Re Claim 12: Varga et al. as modified by Kawasaki teaches a method and device, further comprising a chip pocket formed into the card body (¶ 108+).
Re Claim 13: Varga et al. as modified by Kawasaki teaches a method and device, wherein an account number 1404 is provided on the front face and/or the rear face of the card body (see fig.# 14B; ¶ 110+).

Re Claim 22: Varga et al. as modified by Kawasaki teaches a method and device, providing the magnetic stripe on the rear face of the card body includes milling a chip pocket {herein magnetic stripe pocket 558} (¶ 97+).
Re Claim 24: Varga et al. as modified by Kawasaki teaches a method and device, wherein forming one or more card bodies includes stamping the one or more card bodies (¶ 48+).
Re Claim 26: Varga et al. as modified by Kawasaki teaches a method and device, further including the step of personalizing and/or decorating the card body, wherein the step of personalizing and/or decorating the card body includes laser-etching indicia onto the front face and/or the rear face of the card body (¶ 17, 44-56+).
Re Claim 29: Varga et al. as modified by Kawasaki teaches a method and device, wherein providing the magnetic stripe on the rear face of the card body includes laminating an overlay on the rear face of the card body (¶ 59+).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. (US 2009/0294543) as modified by Kawasaki (US 2004/0178624) as applied to claim 1 above, and further in view of Carter (US 2013/0020000).
The teachings of Varga et al. have been discussed above.
Varga et al. fails to specifically teach that the card body comprises an Aluminum alloy selected from the group consisting of AA 5182 Hxx, AA 5056 Hxx, AA 5052 Hxx, AA 6061 T4, and AA 6061 T6, wherein the Aluminum alloy is AA 5182 having a temper designation selected from the group consisting of H18, H19, H26, H34, and H39.

	In view of Carter’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Varga et al. an Aluminum alloy selected from the group consisting of AA 5182 H19 so as to provide a material exhibiting different work-hardening characteristics to achieve high strength without incurring unacceptable collateral effects. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mosteller (US 2015/0115039) teaches multi-metal layered card.
Curiel (US 2003/0062716) teaches method of creating a tamper resistant informational article. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887